DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's amendment to the claims, filed on January 13, 2021, is acknowledged. Entry of amendment is accepted.

Response to Arguments/Remarks

Applicant's response filed on January 13, 2021 is acknowledged and is answered as follows.

Applicant's arguments, see pp. 8 - 9, with respect to the objection to the drawings have been fully considered and are persuasive. Therefore, the objection has been rendered moot.

Applicant's arguments, see pg. 9, with respect to the objection to the specification have been fully considered and are persuasive. Therefore, the objection has been rendered moot.



Claims 1 - 20 are pending in the instant application.
Claims 8 - 20 are cancelled. 

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Jong H. Lee on March 11, 2021, March 12, 2021 and March 15, 2021.

The application has been amended as follows:
Claim 1, line 13, change “a deep trench” 
to - - a plurality of deep trenches - -.

Claim 1, line 18, change “the deep trench” 
to - - the plurality of deep trenches - -.

Claim 6, lines 6 - 7, change “wherein a depth of the well region below the second gate electrode is shallower than depths below the second source and drain regions.” 
to - - wherein a depth of the well region under the second gate electrode is smaller than a depth of the well region under the second source region or the second drain region. - -.

Claim 7, line 2, change “the deep trench” 
to - - the plurality of deep trenches - -.


Allowable Subject Matter
Claims 1 - 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious 
a method of manufacturing a semiconductor device, the method comprising:
forming second photoresist patterns on portions of the second interlayer insulating film overlapping a plurality of deep trenches;
performing etch-back processing on the second interlayer insulating film region between adjacent ones of the second photoresist patterns; 
removing the second photoresist patterns;
as recited in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUANITA B RHODES whose telephone number is (571)272-6269.  The examiner can normally be reached on M - TH 7:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J. B. R./


/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818